DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 05/25/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 05/25/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitations cites in lines 10-11 “discharge the select word line to a start read level due to at least the coupling effect”, it is unclear due to which coupling effect the selected word line is being discharged. According to specification [0037], clearly it is the induced voltage, e.g., “a capacitive coupling effect induced by the voltage change on the selected word line WL(n)” and or “at least the induced coupling effect”, that is responsible for discharging the selected word line to a start read level. Please make any required analogous changes in the dependent claims. Claims 2-14 are rejected because of their dependency to the rejected base claim 1.

Regarding claim 15, the limitations cites in line 7 “discharging the select word line to a start read level due to at least the coupling effect”, it is unclear due to which coupling effect the selected word line is being discharged.    According to specification [0037], clearly it is the induced voltage, e.g., “a capacitive coupling effect induced by the voltage change on the selected word line WL(n)” and or “at least the induced coupling effect”, that is responsible for discharging the selected word line to a start read level. Please make any required analogous changes in the dependent claims. Claims 16-20 are rejected because of their dependency to the rejected base claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwak et al (US20160012897 FIG 9 & 12; [0097] discloses inducing coupling effect at adjacent word lines when a voltage of a selected word line is at a different voltage from an adjacent word line). 
Lee et al (US8570805 FIG 6; col 16, lines 1-15 discloses unselected channel increases by coupling effect due to Vpass). 
Mokhlesi et al (US8406063 FIG 8A-8C; col 9, line 62 – col 10 line 5 discloses having adjacent cell, wherein the floating gate to floating gate coupling effect rises the Vt of the earlier programmed cell). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827